Name: Commission Regulation (EC) No 997/2001 of 22 May 2001 amending Regulation (EC) No 805/1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  economic policy
 Date Published: nan

 Avis juridique important|32001R0997Commission Regulation (EC) No 997/2001 of 22 May 2001 amending Regulation (EC) No 805/1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transport Official Journal L 139 , 23/05/2001 P. 0011 - 0011Commission Regulation (EC) No 997/2001of 22 May 2001amending Regulation (EC) No 805/1999 laying down certain measures for implementing Council Regulation (EC) No 718/1999 on a Community-fleet capacity policy to promote inland waterway transportTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 718/1999 of 29 March 1999 on a Community-fleet capacity policy to promote inland waterway transport(1), and in particular Article 9(3) thereof,Whereas:(1) Article 7 of Regulation (EC) No 718/1999 requires the Commission to lay down detailed rules for implementing the Community-fleet capacity policy as defined by that Regulation.(2) Article 4 of Commission Regulation (EC) No 805/1999(2), as amended by Regulation (EC) No 1532/2000(3), adopted pursuant to Regulation (EC) No 718/1999, set ratios for the "old-for-new" rule to apply from 29 April 1999.(3) Article 4(2) of Regulation (EC) No 718/1999 requires the "old-for-new" ratio to be constantly reduced to bring it as quickly as possible and in regular stages to zero no later than 29 April 2003. A new "old-for-new" ratio should therefore be set for the year 2000.(4) Economic developments in the various sectors of the inland waterways transport market make it expedient to reduce the various "old-for-new" ratios mentioned in Article 4 of Regulation (EC) No 718/1999 and set by Article 4 of Regulation (EC) No 805/1999, though without undoing the achievements of the structural improvement carried out since 1990. The ratio for dry cargo carriers should be reduced to 0,80:1, as the sector is continuing to grow; the ratio for tanker vessels requires a smaller adjustment, to 1,15:1, as the situation in this sector remains worrying and the market is not growing; a larger adjustment is required for the pusher craft ratio, to 0,50:1, as overcapacity is not great in this sector.(5) The measures laid down in this Regulation have been the subject of an opinion from the Group of Experts on Community Fleets Capacity and Promotion Policy set up by Article 6 of Regulation (EC) No 805/1999,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 805/1999 is amended as follows:1. In Article 4(1), the ratio "1:1" is replaced by "0,80:1".2. In Article 4(2), the ratio "1,30:1" is replaced by "1,15:1".3. In Article 4(3), the ratio "0,75:1" is replaced by "0,50:1".Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2001.For the CommissionLoyola De PalacioVice-President(1) OJ L 90, 2.4.1999, p. 1.(2) OJ L 102, 17.4.1999, p. 64.(3) OJ L 175, 14.7.2000, p. 74.